12/06/2022



              IN THE SUPREME COURT OF THE STATE OF MONTANA                                          Case Number: DA 22-0565



                                         DA 22-0565


 TAMMY M. BOUDE 1E, n/k/a OSKERSON,                                          DEC 0 5 r22
                                                                          Bc.3%/V,   11   C,N•urp.v ,
                                                                                          L             .urt
               Plaintiff and Appellee,                                                or ,,,,orltaria



         v,                                                         ORDER

 DANIEL BOUDETTE,

               Defendant and Appellant.


         Upon consideration of Appellant's motion for extension of time to file his opening
brief,
         IT IS ORDERED the Appellant's opening brief shall be filed on or before January
9, 2023.
         No further extensions will be granted unless Appellant notifies the Court as to the
reason for the extension and whether there is an objection to the motion.
         DATED this 5 ca.ay
                        d of December, 2022.

                                                  For the Court,




                                                                Chief Justice